Citation Nr: 0524257	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  99-15 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a dysthymic 
disorder.  

3.  Entitlement to service connection for a chronic 
fingernail disorder claimed as a result of Agent Orange 
exposure.  

4.  Entitlement to service connection for a chronic toenail 
disorder claimed as a result of Agent Orange exposure.  

5.  Entitlement to service connection for a chronic skin 
disorder to include a rash and blotches on the back claimed 
as a result of Agent Orange exposure.  

6.  Entitlement to service connection for a chronic right 
elbow disorder to include pain claimed as a result of Agent 
Orange exposure.  

7.  Entitlement to service connection for a chronic urinary 
disorder to include a urinary tract infection claimed as a 
result of Agent Orange exposure.  
8.  Entitlement to service connection for a chronic breast 
disorder to include swelling claimed as a result of Agent 
Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from September 1969 
to April 1971 and active duty for training from July 12, 1975 
to July 27, 1975 and from June 26, 1976 to July 11, 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which determined 
that the veteran had not submitted a well-grounded claim of 
entitlement to service connection for a dysthymic disorder; 
denied that claim; and denied service connection for 
post-traumatic stress disorder (PTSD), a chronic fingernail 
disorder claimed as a result of Agent Orange exposure, a 
chronic toenail disorder claimed as a result of Agent Orange 
exposure, a chronic skin disorder to include a rash and 
blotches on the back claimed as a result of Agent Orange 
exposure, a chronic right elbow disorder to include pain 
claimed as a result of Agent Orange exposure, a chronic 
urinary disorder to include a urinary tract infection claimed 
as a result of Agent Orange exposure, and a chronic breast 
disorder to include swelling claimed as a result of Agent 
Orange exposure.  In October 2002, the RO adjudicated the 
issue of service connection for a dysthymic disorder on the 
merits and denied the claim.  In March 2004, the Board 
remanded the veteran's claims to the RO for additional 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In its March 2004 Remand instructions, the Board directed the 
RO to request clinical documentation from the Vet Center; to 
obtain all available VA clinical documentation; and to submit 
the veteran's written statements as to his alleged inservice 
stressful events to the United States Armed Services Center 
for Unit Records Research (USASCURR) for verification.  The 
record does not reflect that the requested action was 
undertaken.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the RO's compliance with the 
Board' s remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is again REMANDED for the following 
action:  

1.  Contact the Vet Center and request 
that it forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

2.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment, not already of 
record, be forwarded for incorporation 
into the record.  

3.  Then submit the veteran's written 
statements as to his alleged inservice 
stressors to the USASCRUR for 
verification.  
4.  Then readjudicate the veteran's 
entitlement to service connection for 
PTSD, a dysthymic disorder, a chronic 
fingernail disorder claimed as a result 
of Agent Orange exposure, a chronic 
toenail disorder claimed as a result of 
Agent Orange exposure, a chronic skin 
disorder to include a rash and blotches 
on the back claimed as a result of Agent 
Orange exposure, a chronic right elbow 
disorder to include pain claimed as a 
result of Agent Orange exposure, a 
chronic urinary disorder to include a 
urinary tract infection claimed as a 
result of Agent Orange exposure, and a 
chronic breast disorder to include 
swelling claimed as a result of Agent 
Orange exposure.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans  ' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 


